Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                        Detailed Action
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

     Claim(s) 1 and  11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kennedy.
     With respect to claim 1, Kennedy teaches an apparatus for real-time object detection  in an image captured (by a camera mounted on  a  UAV (100), see para. 30. Kennedy teaches an image splitter (processor 1612 at process 400, described at para. 44), for providing stereoscopic images regarding a left image 160 and a right image 162 (see at least paragraphs 22 and 23) and detecting an object (102), see figure 2B.

    With respect to claim 11, Kennedy teaches a method (process 400), illustrated by figures 4, 5A and 5B in  which an image is  captured (by a camera mounted on  a  UAV) (100), see para. 30. Kennedy teaches an image splitter (processor 1612 at process 400, described at para. 44), for providing stereoscopic images regarding a left image 160 .


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

     Claims 2-5 and 12-15  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kennedy (2019/0004543) in view of Kumagai (20120219190).

  With respect to claims 2 and 12   Kennedy teaches all of the subject matter except for  resizing  and normalization processing.   Kumagai teaches  an object detecting unit 32 for determining the size of the object from left image G3 and the right image G4.  Kumagai also teaches detecting the position, displacement and speed of the object which corresponds to normalization processing. 
   Since, Kennedy and Kumagai are both directed to stereoscopic images and the combining of the left and right images to overlap as one image, the purpose of resizing two images and normalizing them, would have been recognized by Kennedy as set forth by Kumagai.


With respect to claims 3 and 13, Kennedy teaches all of the subject matter except for overlapped right and left images.
     Kumagai teaches overlapping  regions of the right and left images. See para. 49.
    Since Kennedy and Kumagai are both directed to stereoscopic images and combining the left and right images to overlap as one image, the purpose of overlapping the images would have been recognized by Kennedy as set forth by Kumagai. 
     It would have been obvious to one of ordinary skill in the art, before the effective filing date  of the claimed invention, to modify the processor 1612 of process 400 of Kennedy  to include the circuitry of the  object detecting unit 32 of Kumagai for the purpose of overlapping the right and left images to recover the objects under view. 

     With respect to claims 4 and 14,  Kennedy teaches  the processor 1612 via process 400 for determining  a first pixel in the right and left images as being the same, see para. 44, lines 8-12.
     With respect to claims 5 and 15, Kennedy teaches all of the subject matter upon which the claim depends except for  a box for the right image and a box for the left image as claimed. 

     Since Kennedy and Kumagai are both directed toward processing stereoscopic images, the purpose of using a box, to describe the left and right images, would have been contemplated by Kennedy as set forth by Kumagai. 
     It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the process 400 within the processor 11612 to  use a box to describe pixel locations of the same object with reference to the left and right portions of the image, as set forth by Kumagai.


                         Claims Objected To As Containing Allowable Matter
The following is a statement of reasons for the indication of allowable subject matter:   the x coordinate value for the left and right image are not included in the overlap region as claimed in claims 6 and 16.   Claims 7-10 depend from claim 6.  Claims 17-20 depend from claim 16. 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROME GRANT II whose telephone number is (571)272-7463.  The examiner can normally be reached on M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEROME GRANT II/Primary Examiner, Art Unit 2664